Exhibit 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES FOURTH QUARTER 2011 RESULTS · Fourth Quarter Net Loss of $2.4 Million · Book Value per Class A Common Share of $0.53 · Annual net loss of $2.6 million · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Tuesday, March 13, 2012, at 9:00 AM ET VERO BEACH, Fla. (March 8, 2012) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month and twelve month periods ended December 31, 2011.The Company reported a net loss of $2.4 million for the three month period ended December 31, 2011, compared with a net loss of $1.0 million for the three month period ended December 31, 2010.For the year ended December 31, 2011, the Company reported a net loss of $2.6 million, compared with a net loss of $1.7 million for the year ended December 31, 2010. Details of Fourth Quarter 2011 Results of Operations The Company's fourth quarter net loss of $2.4 million included net interest income of $0.7 million, losses on mortgage-backed securities (“MBS”) of $0.4 million (which includes non-cash portfolio mark-to-market losses, realized gains on securities sold and losses on funding hedges), other expense and negative fair value adjustments on retained interests of $0.7 million, audit, legal and other professional fees of $0.5 million, compensation and related benefits of $0.1 million, and other operating, general and administrative expenses of $1.4 million. The $1.4 million of other operating, general and administrative expenses includes a $0.8 million liability accrued related to the settlement of a litigation matter. During the fourth quarter, the Company sold mortgage-backed securities (MBS) with a market value at the time of sale of $22.0 million, resulting in a modest gain (based on security prices from September 30, 2011).The remaining net loss on MBS was due to fair value adjustments for the period of $0.5 million and offset by the realized gains on futures contracts of $0.1 million. Details of 2011 Results of Operations The Company's net loss of $2.6 million for the year ended December 31, 2011, included net interest income of $3.8 million, a net decrease in the fair value of MBS of $1.8 million, realized gains on the sale of MBS of $0.9 million, losses on futures contracts of $1.1 million, $3.1 million in fair value adjustments on retained interests, net of other expense, offset by $3.2 million of audit, legal and other professional fees, $1.5 million of compensation and related benefits and $2.9 million in other operating, general and administrative expenses. The $2.9 million of other operating, general and administrative expenses includes $1.1 million in various professional fees related to the initial public offering attempted by Orchid Island and a $0.8 million liability accrued related to the settlement of a litigation matter. During the year, the Company sold MBS with a market value at the time of sale of $95.4 million, resulting in the realized gain of $0.9 million. Details of the MBS Portfolio Performance The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS portfolio is encumbered under repurchase agreement funding, while the structured MBS portfolio is not.As a result of being encumbered, the PT MBS portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of December 31, 2010, approximately 36% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) was deployed in the PT MBS portfolio.At September 30, 2011, the allocation to the respective sub-portfolios was approximately 29% to PT MBS and 71% to structured securities.At December 31, 2011, the allocation to the PT MBS had increased slightly to approximately 31% and the allocation to structured MBS had decreased to 69%. The tables below detail the changes to the respective sub-portfolios during the quarter, as well as the returns generated by each.During the fourth quarter, purchases of $29.3 million, net of sales of $22.0 million and pay-downs of $3.4 million, increased the PT MBS portfolio by approximately $3.7 million.The change was facilitated by moving approximately $0.7 million of capital from the structured securities portfolio and available cash to the PT MBS portfolio.Capital allocated to the structured MBS portfolio was reduced simply as a result of redeploying cash flows received, net of purchases, into the PT portfolio. The market was again impacted by statements by the Federal Reserve regarding their outlook for growth in the U.S. economy and their outlook for interest rates going forward.The Federal Reserve anticipates short-term interest rates to be at or near current levels through the end of 2014.These statements were partially off-set by improving economic data in the U.S., as well as modestly positive developments in Europe related to sovereign debt risk. The second table below presents the return on invested capital for each sub-portfolio for the three month period ended December 31, 2011.Returns for the PT MBS portfolio were modestly impacted by mark to market losses, offset by positive performance of our repurchase agreement and trust preferred debt hedges.The return on invested capital in the PT MBS portfolio was approximately 4.5% for the quarter.The return on invested capital for the structured MBS portfolio was approximately 1.1%.The return was negatively impacted by negative mark-to-market adjustments.The combined portfolio generated a return on invested capital of approximately 2.1%. Portfolio Activity for the Quarter: Pass-ThroughPortfolio Structured Security Portfolio: Total Interest Only Securities Inverse Interest Only Securities Sub-total Market Value - September 30, 2011 $ $ $ Securities Purchased $ $
